Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-18-2008

Welch v. PA Dept Corr
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1881




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Welch v. PA Dept Corr" (2008). 2008 Decisions. Paper 1427.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1427


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 07-1881


                         CHRISTOPHER M. WELCH,
                                             Appellant

                                       v.

             PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
              SUPERINTENDENT PIAZZA; DEPUTY KERESTES;
                 DEPUTY VARANO; MAJOR MACKANNEY;
                     CAPTAIN MILLER; LT. GOOLER;
                       LT. KELLER; SGT. GREENE;
                  C/O BIGLER; UNIT MANAGER SMITH;
                           C.S.A. K. DASCANI


                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                      (D.C. Civil Action No. 06-cv-00923)
                  District Judge: Honorable James M. Munley


                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               March 18, 2008

             Before: AMBRO, FUENTES and FISHER, Circuit Judges

                        (Opinion filed: March 18, 2008)


                                   OPINION


PER CURIAM
       Christopher M. Welch appeals from the order of the United States District Court

for the Middle District of Pennsylvania granting summary judgment in favor of the

defendants. We will affirm.

       The facts are well-known to the parties and are recounted in detail in the District

Court’s memorandum, so we will summarize them only briefly. Welch filed a pro se

civil rights complaint regarding events during his incarceration at the State Correctional

Institution at Coal Township (Pennsylvania). As defendants, Welch named the

Pennsylvania Department of Corrections and several prison officials and employees. He

alleged that, despite several warnings and grievances to prison staff that he was being

threatened by staff members and by his cellmate, the defendants failed to protect him

from being physically attacked, in violation of the Eighth Amendment prohibition against

cruel and unusual punishment. Welch sought declaratory, injunctive, and damages relief

on his Eighth Amendment claim.1

       The defendants filed a motion to dismiss or in the alternative for summary

judgment, along with a brief and supporting exhibits. Welch filed a brief in opposition to

the motion, with a supporting affidavit. The defendants filed a reply. The District Court

deemed the defendants’ motion as a motion for summary judgment and directed the

parties to submit additional documentation in support of their positions. Welch submitted



       1
         Welch was released from prison during the proceedings. Thus, by order entered
September 15, 2006, the District Court denied as moot Welch’s request for a preliminary
injunction.

                                             2
a reply and another supporting affidavit. The District Court granted the defendants’

motion and entered judgment in favor of the defendants. First, the District Court

concluded that Welch failed to exhaust his administrative remedies, as required by

42 U.S.C. § 1997e(a), concerning the incident with his cellmate. Thus, the District Court

excluded those allegations from consideration. Second, regarding the allegations that

were the subject of three other grievances that Welch pursued, the District Court

concluded the claims were administratively exhausted but the defendants were entitled to

summary judgment. The District Court noted that Welch failed to produce evidence of a

substantial risk of serious harm and that the defendants acted with deliberate indifference

to such a risk.

       Welch appeals. We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We

exercise plenary review over a District Court’s grant of summary judgment and apply the

same test applied by the District Court. Saldana v. Kmart Corp., 260 F.3d 228, 231 (3d

Cir. 2001). Summary judgment is proper when, viewing the evidence in the light most

favorable to the nonmovant, there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law. Id. at 232; Fed. R. Civ. P. 56(c). The

party opposing summary judgment “may not rest upon the mere allegations or denials of

the . . . pleading”; the party’s response, “by affidavits or as otherwise provided in this

rule, must set forth specific facts showing that there is a genuine issue for trial.” Saldana,
260 F.3d at 232 (citing Fed. R. Civ. P. 56(e); Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574 (1986)). We will view the facts in the light most favorable to the

                                              3
nonmoving party and we will draw all inferences in that party’s favor. See Reitz v.

County of Bucks, 125 F.3d 139, 143 (3d Cir. 1997).

       Welch filed four grievances that are relevant to this matter. In grievance #130430,

Welch alleged that Lt. Vandine threatened to transfer Welch “all beat-up” to a prison in

western Pennsylvania because he was staring at Sgt. Kilmer’s wife. After investigation,

the grievance officer determined that there was no evidence that Lt. Vandine threatened

Welch. Welch’s appeals were unsuccessful. In grievance #132303, Welch repeated some

of the allegations in the previous grievance and also alleged that unnamed guards

threatened and harassed him because of his litigation activities. He indicated that he was

offered “self-lockup” (i.e., protective custody), but he declined because he did not want to

disrupt his programming and schedule. Several weeks later, Welch filed grievance

#133376, alleging that he had been beaten by an unnamed inmate on October 16, 2005,

and repeating allegations of threats by staff and fear of being assaulted. Grievances

#132303 and #133376 were denied because they did not contain specific information

concerning the identities of the prison staff members who threatened Welch or the nature

of those threats. Lastly, Welch filed grievance #137443, again alleging that unnamed

guards threatened him. Welch further alleged that he had enemies in several identified

areas of the prison. This grievance was denied. In appealing that decision, Welch stated

that he was involved in an altercation with his cellmate on December 1, 2005, the same

day he filed the grievance. The appeal was denied, and no further institutional appeals

were taken.

                                             4
       Upon review of the documents in the record, we conclude that the District Court

correctly granted summary judgment. At issue is whether the defendants knew of and

disregarded a substantial risk of serious harm to Welch. See Farmer v. Brennan, 511 U.S.
825, 837 (1994). Aside from naming Lt. Vandine in one of his grievances, Welch never

provided prison officials with any specific information regarding which inmates or staff

members were threatening him; Welch does not allege that Lt. Vandine assaulted him or

caused any of the alleged assaults. With no specifics alleged in his grievances, Welch did

not show that a substantial risk of serious harm existed. Furthermore, the record shows

that Welch refused the prison staff’s offer of protective custody; even if it could be said

that the defendants actually knew of a substantial risk of serious harm to Welch, the offer

of protective custody tends to refute a claim that prison staff acted with deliberate

indifference to any such risk. In addition, the defendants submitted documentation to

show that Welch did not fully exhaust grievance #137443, and Welch did not offer any

argument or documentation to the contrary during the District Court proceedings. Thus,

we agree with the District Court’s conclusion that, to the extent that Welch sought redress

on the basis of this grievance, it was unexhausted under 42 U.S.C. § 1997e and was not

properly before the court.2

       In opposing the defendants’ summary judgment motion, Welch submitted



       2
        Welch notes on page 3 of his brief that he “appealed the grievance to the highest
level with no success,” but he points to nothing in the record to show that the District
Court erred in finding to the contrary.

                                              5
affidavits to indicate the existence of factual dispute in how the incidents on October 16,

2005 and December 1, 2005 occurred. Welch attaches the affidavits to his brief and

argues that the District Court should have denied summary judgment due to the disputed

facts.3 However, regardless of how the incidents occurred, there is no “genuine issue of

any material fact” relevant to the issue of whether the defendants knew of and disregarded

a substantial risk of serious harm to Welch.

       Welch also argues that the District Court erred in denying his motion for

appointment of counsel.4 In support, Welch argues that the motion had merit and that

appointment of counsel was necessary in light of his acute psychiatric disorder. Informal

Br. at 4. We note that his counsel motion contained no allegation that he suffered from a

psychiatric disorder, and we discern no error in the District Court’s application of the

applicable factors in denying Welch’s counsel motion. See Tabron v. Grace, 6 F.3d 147,

155-56 (3d Cir. 1993).

       For the foregoing reasons, we will affirm the judgment of the District Court.




       3
        Welch argues that the District Court erred in granting summary judgment
without allowing him more opportunity to present evidence. However, the District Court
docket entries reflect that Welch filed a brief in opposition to the defendants’ motion,
after which the District Court deemed the motion as a motion for summary judgment and
expressly allowed Welch additional time to submit further argument and documentation.
The record shows that Welch availed himself of that opportunity, and his documents
were duly considered.
       4
        We note that Welch filed a motion for appointment of counsel on appeal, which
this Court denied on July 26, 2007.

                                               6